Exhibit 3.73 File # 61561293 Form BCA-5.10 NFP-105.10 (Rev. Jan. 2003) Jesse White Secretary of State Department of Business Services Springfield, IL 62756 Telephone (217) 782-3647 www.cyberdriveillinois.com SUBMIT IN DUPLICATE This space for use by Secretary of State Date 7-17-03 STATEMENT OF CHANGE OF REGISTERED AGENT AND/OR REGISTERED OFFICE FILED JESSE WHITE SECRETARY OF STATE FillingFee $5 Approved: /s/ [ILLEGIBLE] Remit payment in check or money order, payable to “Secretary of State.” Type or print in black ink only. See reverse side for signature(s). 1. CORPORATE NAME: [Company] 2. STATE OR COUNTRY OF INCORPORATION: Illinois 3. Name and address of the registered agent and registered office as they appear on the records of the office of the Secretary of State (before change): Registered Agent Illinois Corporation Service Co. First Name Middle Name Last Name Registered Office 700 S. Second Number Street Suite No. (A P.O. Box alone is not acceptable) Springfield Sangamon City ZIP Code County 4. Name and address of the registered agent and registered office shall be (after all changes herein reported): Registered Agent C T Corporation System First Name Middle Name Last Name Registered Office 208 South LaSalle Street Suite #814 Number Street Suite No. (A P.O. Box alone is not acceptable) Chicago Cook City ZIP Code County 5. The address of the registered office and the address of the business office of the registered agent, as changed, will be identical. 6. The above change was authorized by: (“X” one box only) a.x By resolution duly adopted by the board of directors. (Note 5) b.oBy action of the registered agent. (Note 6) 7. (If authorized by the board of directors, sign here. See Note 5) The undersigned corporation has caused this statement to be signed by a duly authorized officer who affirms, under penalties of perjury, that the facts stated herein are true. [Company] Dated , (Month & Day) (Year) (Exact Name of Corporation) /s/ Michael E. Jones (Any Authorized Officer’s Signature) Michael E. Jones, Vice President (Type or Print Name and Title) (If change of registered office by registered agent, sign here. See Note 6) The undersigned, under penalties of perjury, affirms that the facts stated herein are true. Dated /s/ Linda Tyndell (Month & Day) (Year) (Signature of Registered Agent of Record) Linda Tyndell Asst. Sec. NOTES 1. The registered office may, but need not be the same as the principal office of the corporation. However, the registered office and the office address of the registered agent must be the same. 2. The registered office must include a street or road address; a post office box number alone is not acceptable. 3. A corporation cannot act as its own registered agent. 4. If the registered office is changed from one county to another, then the corporation must file with the recorder of deeds of the new county a certified copy of the articles of incorporation and a certified copy of the statement of change of registered office. Such certified copies may be obtained ONLY from the Secretary of State. 5. Any change of registered agent must be by resolution adopted by the board of directors. This statement must then be signed by a duly authorized officer. 6. The registered agent may report a change of the registered office of the corporation for which he or she is registered agent. When the agent reports such a change, this statement must be signed by the registered agent. File Number State of Illinois Office of The Secretary of State Whereas, ARTICLES OF INCORPORATION OF [Company] INCORPORATED UNDER THE LAWS OF THE STATE OF ILLINOIS HAVE BEEN FILED IN THE OFFICE OF THE SECRETARY OF STATE AS PROVIDED BY THE BUSINESS CORPORATION ACT OF ILLINOIS, IN FORCE JULY 1, A.D. 1984. Now Therefore, I, Jesse White, Secretary of State of the State of Illinois, by virtue of the powers vested in me by law, do hereby issue this certificate and attach hereto a copy of the Application of the aforesaid corporation. In Testimony Whereof, I hereto set my hand and cause to be affixed the Great Seal of the State of Illinois, at the City ofSpringfield, this day of A.D. and of the Independence of the United States the two hundred and. /s/ Jesse White Secretary of State C-212.3 Form BCA-2.10 ARTICLES OF INCORPORATION (Rev. Jan. 1999) This space for use by Secretary of State SUBMIT IN DUPLICATE! Jesse White Secretary of State Department of Business Services Springfield, IL 62756 http://www.sos,state.il.us FILED This space for use by PAID Secretary of State Date 4-3-01 Franchise Tax $ 25- Expedited Services Filing Fee $ 75- Payment must be made by certi­fied check, cashier’s check, Illi­nois attorney’s check, Illinois C.P.A.’s check or money order, payable to “Secretary of State.” JESSE WHITE SECRETARY OF STATE Approved: 98 100- 1. CORPORATE NAME: [Company] (The corporate name must contain the word “corporation”, “company*, “incorporated,” “limited” or an abbreviation thereof.) 2. Initial Registered Agent: Illinois Corporation Service Company First Name Middle Initial Last name Initial Registered Office: 700 South Second Street Number Street Suite # Springfield,IIL Sangamon City County Zip Code 3. Purpose or purposes for which the corporation is organized: 44 (If not sufficient space to cover this point, add one or more sheets of this size.) The purpose for which the corporation is organized is to transact any or all lawful business for which corporations may be incorporated under the IL BUSINESS CORP Act. 4. Paragraph 1: Authorized Shares, Issued Shares and Consideration Received: Class Par Value per Share Number of Shares Authorized Number of Shares Proposed to be Issued Consideration to be Received Therefor CM. $0 TOTAL $ 1,000 Paragraph 2: The preferences, qualifications, limitations, restrictions and special or relative rights in respect of the shares of each class are: (If not sufficient space to cover this point, add one or more sheets of this size.) (over) 5. OPTIONAL: (a) Number of directors constituting the initial board of directors of the corporation: . (b) Names and addresses of the persons who are to serve as directors until the first annual meeting ofshareholders or until their successors are elected and qualify: Name Residential Address City, State, ZIP 6. OPTIONAL: (a) It is estimated that the value of all property to be owned by the corporation for the following year wherever located will be: $ (b) It is estimated that the value of the property to be located within the State of Illinois during the following year will be: $ (c) It is estimated that the gross amount of business that will be transacted by the corporation during the following year will be: $ (d) It is estimated that the gross amount of business that will be transacted from places of business in the State of Illinois during the following year will be: $ 7. OPTIONAL: OTHER PROVISIONS Attach a separate sheet of this size for any other provision to be included in the Articles of Incorporation, e.g., authorizing preemptive rights, denying cumulative voting, regulating internal affairs, voting majority requirements, fixing a duration other than perpetual, etc. 8. NAME(S) & ADDRESS(ES) OF INCORPORATOR(S) The undersigned incorporator(s) hereby declare(s), under penalties of perjury, that the statements made in the foregoing Articles of Incorporation are true. Dated , (Month & Day) Year Signature and Name Address 1. [ILLEGIBLE] 1. 39, SUITE 300 Signature Street STUART D. LOGAN BLOOMFIELD HILLS MICHIGAN (Type or Print Name) City/Town State ZIP Code 2. 2. Signature Street (Type of Print Name) City/Town State ZIP Code 3. 3. Signature Street (Type or Print Name) City/Town State ZIP Code (Signatures must be in BLACK INK on original document. Carbon copy, photocopy or rubber stamp signatures may only be used on conformed copies.) NOTE: If a corporation acts as incorporator, the name of the corporation and the state of incorporation shall be shown and the execution shall be by its president or vice president and verified by him, and attested by its secretary or assistant secretary. FEE SCHEDULE ● The initial franchise tax is assessed at the rate of 15/100 of 1 percent ($1.50 per $1,000) on the paid-in capital represented in this state, with a minimum of $25. ● The filing fee is $75. ● The minimum total due (franchise tax + filing fee) is $100. (Applies when the Consideration to be Received as set forth in Item 4 does not exceed $16,667) ● The Department of Business Services in Springfield will provide assistance in calculating the total fees if necessary. Illinois Secretary of State Springfield, IL 62756 Department of Business Services Telephone (217) 782-9522 or 782-9523 C-162.20
